Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Invention as exemplified by Claim 1:

    PNG
    media_image1.png
    410
    832
    media_image1.png
    Greyscale

Claim-Recited Terminology Construction
	“Nano iron” is construed as nanometer-scale, i.e., < 1 μm diameter or shortest dimension, particles of zero valent iron, aka, “nZVI”.
	A “flocculation sedimentation device” is construed as a structure configured for separating higher density matter from a lower density fluid medium, e.g., by dint of gravitational or centrifugal forces.
	In this context, no significant chemical reactions must necessarily take place in the CFSR.  That is, a tank through which an agitated fluid continuously flows qualifies as a CFSR.

	The phrase, “for organic wastewater,” appearing in the preamble of apparatus claim 1, is construed as a statement of intended use that in this case does not structurally limit the scope of the claimed device.  Accordingly, the phrase has been carefully considered and found to be non-limiting of the scope of the claim.
	The flocculant and the “coagulant aid” are distinct elements of the claimed device.  For example, although not limiting of claim 1, applicant’s disclosure [0008] identifies “polymeric ferric sulfate” as an exemplary flocculant and “polyacrylamide” as a “coagulant aid.”  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1 – 7, 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over 
US 20190092667 to Chidambaran in view of US 20200087179 to Wismer (interpreted in view of but unmodified by CN105502870A to Wang) as modified by either US 20220055933 to Yin or CN108067090A to Xu and also modified by US 20160031766 to Bezbaruah; or  
US 20200087179 to Wismer (interpreted in view of but unmodified by CN105502870A to Wang) as modified by either US 20220055933 to Yin or CN108067090A to Xu and also modified by US 20160031766 to Bezbaruah, further in view of US 20190092667 to Chidambaran.
Per US 20190092667 to Chidambaran, it was known to remove selenium species from water using biological processes generally [0013], and by membrane bioreactor processes specifically (Fig. 14 and [0114]).  The reference preconditions the feed to the membrane bioreactor by employing a non-biological preconditioning process, e.g., ECT,  configured to remove selenium species [0073] upstream of the downstream selenium species-removing membrane bioreactor.  It would have been obvious to have preceded the membrane bioreactor with structure and process steps adapted to reduce the concentration of selenium species, e.g., precipitation, adsorption, and/or oxidation/reduction, e.g., ZVI.  The reference’s remarks about ZVI [0007] do not constitute “teaching away” the combination of a ZVI process with a membrane bioreactor apparatus.
	US 20200087179 to Wismer describes a structure configured to continuously treat a flowing stream of refinery wastewater comprising heavy metals, e.g., selenium, 

    PNG
    media_image2.png
    752
    1380
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    553
    983
    media_image3.png
    Greyscale

1 and a flocculation sedimentation device 170 [0057]2.  The wastewater is contacted with ZVI particles in the fluidized bed reactor 330.  Although Wismer does not explicitly describe a ZVI feeding mechanism for adding ZVI into the reactor 330, such a device is inherently described.  Devices for feeding particulate ZVI to a stirred reaction tank, such as by an auger feed screw 103 under a hopper 102,3 were known, as shown, for example, by CN105502870A to Wang. 

Alternatively, CN108067090A to Xu at Example 14 or Example 2 suggests selection of a combination of an inorganic flocculant, e.g., polymeric ferric sulfate, and an organic flocculation aid, e.g., polyacrylamide, for flocculation of selenium species from wastewater. 


    PNG
    media_image8.png
    571
    397
    media_image8.png
    Greyscale


Alternatively, it would have been obvious to have further processed Wismer’s treated effluent (as modified by either US 20220055933 to Yin or CN108067090A to Xu and also modified by US 20160031766 to Bezbaruah as discussed above), using a downstream membrane bioreactor given Chidambaran’s disclosure of two technologies each known for removing selenium species from water in series:  A nonbiological approach, e.g., ECT, followed by a biological approach, e.g., membrane bioreactor.
	Per claim 2, it would have been obvious to have provided the Wismer device with a pH monitoring sensor given the frequent discussion in Wismer of acid or base additions and pH control [0017], [0018], [0028].  Similarly, an ORP sensor is suggested by Wismer [0060].  Alternatively, Chidambaran suggests an ORP sensor int eh Wismer devices given the extensive discussion and importance of ORP in the Chidambaran disclosure.
	Per claim 3, note Wismer’s returned sludge line.
	Per claim 4, one of skill would have recognized that nZVI concentration, mixing/reaction time, biological reaction time, and microbial concentration are all known result-effective process parameters.  Accordingly, the optimization of these parameters through routine experimentation would have been prima facie obvious.
	Per claim 5, it would have been obvious to have added a small solid particle, such as nano-sized powdery nZVI, in any manner that would mitigate aggregation or clumping, e.g., slow continuous addition or slow intermittent addition.


Claims not rejected over prior art
Objection is made to claim 8 for dependence on a rejected base claim but would be allowable if presented in independent form.


/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152
	
 








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Wismer:
        
    PNG
    media_image4.png
    138
    478
    media_image4.png
    Greyscale

        2 Wismer:
        
    PNG
    media_image5.png
    303
    479
    media_image5.png
    Greyscale

        3 CN105502870A:
        
    PNG
    media_image6.png
    42
    912
    media_image6.png
    Greyscale

        4 CN108067090A to Xu Example 1:
        
    PNG
    media_image7.png
    55
    662
    media_image7.png
    Greyscale